Citation Nr: 1037293	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  10-01 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) on an extraschedular basis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1948 to May 1952.

This appeal to the Board of Veterans' Appeals (Board) is from a 
December 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio (Tiger 
Team), which denied entitlement to a TDIU.  The RO in New 
Orleans, Louisiana, has since assumed jurisdiction, and that 
office forwarded the appeal to the Board.

In April 2010 the Board remanded the matter for additional 
development.  That development having been completed, the claim 
has been returned to the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the claim can be properly 
adjudicated.  

Total disability is considered to exist when there is any 
impairment in mind or body that is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340(a)(1) (2009).  A total 
disability rating for compensation purposes may be assigned on 
the basis of individual unemployability, that is, when the 
disabled person is, in the judgment of the rating agency, unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 4.16(a) 
(2009).  If there is only one service-connected disability, it 
must be rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more.  Id.  
Individual unemployability must be determined without regard to 
any non-service connected disabilities or the Veteran's advancing 
age.  38 C.F.R. §§ 3.341(a), 4.19 (2009); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  

If a Veteran does not meet these threshold minimum percentage 
standards set forth in 38 C.F.R. § 4.16(a), he still may be 
entitled to a TDIU on an extra-schedular basis, provided he is 
unable to secure or follow a substantially gainful occupation by 
reason of her service-connected disabilities.  38 C.F.R. § 
4.16(b) (2009).  See also 38 C.F.R. § 3.321(b)(1); Fanning v. 
Brown, 4 Vet. App. 225 (1993).  Thus, the Board must assess 
whether there are circumstances in the Veteran's case, apart from 
any non-service connected conditions and advancing age, which 
would justify a total rating based on unemployability.  See Van 
Hoose, 4 Vet. App. at 361; see also Hodges v. Brown, 5 Vet. App. 
375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

In this case, the Veteran is service-connected for posttraumatic 
stress disorder (PTSD) (rated as 30 percent disabling); residuals 
of a cold injury to the right foot (30 percent); residuals of a 
cold injury to the left foot (30 percent); a shell fragment wound 
scar to the upper right arm, healed, moderate muscle injury Group 
V (10 percent); tinnitus (10 percent); healed gunshot would scar 
on the 2nd toe of the left foot (0 percent); shell fragment wound 
to the left knee and leg with no residuals (0 percent); post 
operative hernioplasty scar on the right (0 percent); shell 
fragment wound scar on the dorsal surface of the left hand (0 
percent); and, bilateral hearing loss (0 percent).  His total 
combined disability rating is 80 percent.

He does not have at least one disability must be rated at 
40 percent or more.  As such, he does not have a sufficient 
rating to satisfy the threshold minimum requirements of 38 C.F.R. 
§ 4.16(a) for consideration of a TDIU.  But, as mentioned, he can 
still show his entitlement to this benefit by establishing his 
unemployability under the special provisions of § 4.16(b).  
See also 38 C.F.R. § 3.321(b)(1) (2009); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In this regard, the Board is precluded from assigning an extra-
schedular rating in the first instance.  See Bagwell v. Brown, 9 
Vet. App. 237, 238-9 (1996); Floyd, 9 Vet. App. at 96.  Although 
the Board may not assign an extra-schedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extra-schedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).  See also Shipwash, 
8 Vet. App. at 227.  

The RO, in its December 2008 rating decision, declined to refer 
this case to the Under Secretary for Benefits or to the Director 
of Compensation and Pension Service for consideration of a TDIU 
on an extra-schedular basis under the provisions of 38 C.F.R. 
§ 4.16(b), keeping in mind the Veteran does not satisfy the 
threshold minimum rating requirements of § 4.16(a) for this 
benefit without resorting to this special extra-schedular 
consideration.

Because, however, there is medical and lay evidence of record at 
least suggesting the Veteran's service-connected disabilities 
preclude him from working in all forms of substantially gainful 
employment, the Board fidns that his case must be referred to 
this authority for this special consideration under § 4.16(b).  

Specifically, the November 2008 VA examiner, following a physical 
examination of the Veteran and a review of the Veteran's medical 
records, determined that the Veteran "is limited from employment 
that requires long periods of standing, extensive walking, and 
exposure to cold temperatures secondary to his service-connected 
cold injury of the feet.  He is also limited by his service-
connected hearing problem from employment in which he would be in 
an environment that had extensive background noise as he is 
unable to hear directions/have conversations in such condition."

Further, the June 2010 VA examining podiatrist, following a 
physical examination of the Veteran and a review of the Veteran's 
claims file, determined that the Veteran cannot stand for 
prolonged periods of time due to his service-connected cold 
injury of the feet and therefore he would not be able to work as 
draftsman, which was his occupation.  
Therefore, these records suggest that various symptoms associated 
with his service-connected disabilities cause significant, if not 
total, impairment in his occupational functioning.

The Board, therefore, is compelled to remand this TDIU claim 
for immediate referral to the Director of the Compensation and 
Pension Service or other designate in accordance with 38 C.F.R. § 
4.16(b) for consideration of whether this benefit is warranted on 
an extra-schedular basis.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Refer this TDIU claim to the Director of 
Compensation and Pension Service, pursuant to 
the provisions of 38 C.F.R. § 4.16(b), for 
consideration of whether this benefit is 
warranted on an extra-schedular basis.  This 
referral is mandatory, although the decision 
of whether to actually award an extra-
schedular rating remains to be decided by the 
Director of C&P Service or designate.

2.  After the above actions have been 
completed, readjudicate the Veteran's claim.  
If the claim remains denied, issue to the 
Veteran a supplemental statement of the case, 
and afford the appropriate period of time 
within which to respond thereto.



The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



